                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

DAVID W LINDER,                                 )
                                                )
                          Plaintiff,            )
                                                )
                     v.                         )   No. 2:20-cv-00037-JPH-MJD
                                                )
DEA ADMINISTRATOR,                              )
                                                )
                          Defendant.            )

                          ORDER SCREENING COMPLAINT
                              I.       Screening Standard

      Because Plaintiff David Linder is a prisoner as defined by 28 U.S.C. §

1915A(c), the Court must screen his complaint under 28 U.S.C. § 1915A(b).

Under this statute, the Court must dismiss a complaint or any claim within a

complaint which “(1) is frivolous, malicious, or fails to state a claim upon which

relief may be granted; or (2) seeks monetary relief from a defendant who is

immune from such relief.” 28 U.S.C. § 1915A(b). In determining whether the

amended complaint states a claim, the Court applies the same standard as

when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

             [the] complaint must contain sufficient factual matter,
             accepted as true, to state a claim for relief that is
             plausible on its face. A claim has facial plausibility
             when the plaintiff pleads factual content that allows the
             court to draw the reasonable inference that the
             defendant is liable for the misconduct alleged.



                                            1
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                   II.     The Complaint

        Mr. Linder appears to allege that the DEA has added and removed drugs

from a drug schedule in a way that exceeded its promulgation authority. Dkt.

1 at 2–3. He seeks a declaratory judgment that the DEA published incorrect

penalties related to drug scheduling, and an order requiring the DEA to publish

a correction in the Federal Register. Id. at 2.

                            III.         Discussion of Claims
        Mr. Linder appears to be challenging an underlying conviction or

sentence. However, such a challenge is barred by Heck v. Humphrey, 512 U.S.

477 (1994), which bars a civil judgment in a plaintiff’s favor if that judgment

would imply the invalidity of his conviction or sentence:

        In Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 129
        L.Ed.2d 383 (1994), the Supreme Court held (so far as relates to this
        case) that a person who has been convicted of a crime cannot seek
        damages or other relief under federal law (as in a suit under 42
        U.S.C. § 1983 or Bivens v. Six Unknown Named Agents of Federal
        Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619
        (1971)) for violation of his rights by officers who participated in the
        investigation or prosecution of the criminal charge, if ‘a judgment in
        favor of the plaintiff [in the civil suit] would necessarily imply the
        invalidity of his conviction or sentence.’

Hill v. Murphy, 785 F.3d 242, 244 (7th Cir. 2015) (quoting Heck, 512 U.S. at

487).

        It appears from Mr. Linder’s complaint that he believes he was sentenced

based on a misunderstanding of a drug schedule or according to a drug

                                            2
schedule that was improperly promulgated. Dkt. 1 at 3. A judgment declaring

such a schedule unlawful would thus imply that his sentence is invalid. Cf.

Ward v. Akpore, 702 Fed. App’x 467, 468-69 (7th Cir. 2017).

      Therefore, to proceed in this case, Mr. Linder must first show that he has

successfully challenged his underlying conviction or sentence. See Muhammad

v. Close, 540 U.S. 749, 751 (2004). The complaint does not allege that he has

done so. If Mr. Linder believes that his conviction or sentence is invalid, but he

has not raised a successful challenge, he must raise his claim in a habeas

action. See id. at 750-51.

      To the extent that Mr. Linder is attempting to bring this claim on behalf

of others, he does not have standing to do so. See Payton v. County of Kane,

308 F.3d 673, 682 (7th Cir. 2002) (“[A] named plaintiff cannot acquire standing

to sue by bringing his action on behalf of others who suffered injury which

would have afforded them standing had they been named plaintiffs . . . .”).

      Mr. Linder’s complaint therefore must be dismissed. He SHALL HAVE

through May 4, 2020 to file an amended complaint or show cause why this

case should not be dismissed. If Mr. Linder does not do so, the Court will

dismiss this case without prejudice without further notice.

SO ORDERED.

Date: 3/19/2020




                                        3
 Distribution:

 DAVID W LINDER
 25913-048
 TERRE HAUTE - FCI
 TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808




^ Date upper left             ^ Judge stamp upper left




                               4
